Citation Nr: 0603810	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  04-11 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, claimed as secondary to exposure to herbicides.

2.  Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from August 1947 to October 
1947, and from August 1949 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In January 2006, the veteran testified at a 
Board videoconference hearing.  A transcript from the hearing 
has been incorporated into the record.


FINDINGS OF FACT

1.  The veteran did not serve in the Republic of Vietnam and 
is not presumed to have been exposed to herbicides.

2.  Diabetes mellitus was not manifested during the veteran's 
active duty service or for many years thereafter, nor is this 
disability otherwise related to the veteran's active duty 
service.

3.  Hypertension was not manifested during the veteran's 
active duty service or for many years thereafter, nor is this 
disability otherwise related to the veteran's active duty 
service.




CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
the veteran's active duty service. 38 U.S.C.A. §§ 1110, 1131, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

2.  Hypertension was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the September 2003 denial preceded VCAA notice to the veteran 
in April 2004.  Because the VCAA notice in this case was not 
provided to the appellant prior to the RO decision from which 
he appeals, it can be argued that the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the April 2004 letter, as well as the March 2004 
statement of the case and May 2004 supplemental statement of 
the case, the RO informed the appellant of the applicable 
laws and regulations, including applicable provisions of the 
VCAA, the evidence needed to substantiate the claims, and 
which party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The 
Board also notes that the April 2004 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  Thus, 
the Board finds that VA's duty to notify has been fulfilled 
and any defect in the timing of such notice constitutes 
harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
obtaining VA medical records identified by the appellant.  
The appellant was also afforded VA examinations in August 
2003 and was provided with the opportunity to attend a Board 
hearing that he attended in January 2006.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Analysis

A.  Background

The veteran's service medical records are devoid of 
complaints and/or treatment for diabetes or high blood 
pressure and show negative sugar on urinalysis.  They also 
reflect blood pressure readings ranging from 118 to 130 for 
systolic pressure and from 74 to 90 for diastolic pressures.  
A March 1964 service medical record shows that the veteran 
had no history of increased blood pressure.  His February 
1969 service retirement examination report reflects negative 
sugar on urinalysis and a blood pressure reading of 136 
(systolic) over 84 (diastolic).  

Cardiovascular findings during a September 1969 VA 
examination reflect a blood pressure reading of 125/90 and a 
heart rate of 70 and regular.  The veteran was not diagnosed 
as having hypertension or diabetes mellitus.    

In July 2003, the veteran filed a claim for service 
connection for diabetes.  He said he had been diagnosed as 
having diabetes that month.  

A July 2003 VA outpatient record reflects an assessment of 
"[diabetes mellitus] new onset."  The veteran underwent a 
diabetes foot care exam at a VA outpatient clinic in July 
2003, and was noted in August 2003 to be actively involved in 
a three hour diabetes education class.  

In August 2003, the veteran was evaluated by VA as a new 
medical patient.  His blood pressure reading at that time was 
145/79.  His past medical history and present diagnoses 
included diabetes mellitus, type II, and hypertension.

Also in August 2003, the National Personnel Records Center 
informed VA that with respect to the veteran there were no 
records of exposure to herbicides.

Outpatient records beginning in 2003 include an October 2003 
record showing that the veteran was being seen by SWS in 
conjunction with the Agent Orange examination.  According to 
this record, the veteran served in Korea in 1950 during the 
war and in 1963-1964 and 1967-1968.  It is noted that he was 
with a hawk missile support group and the 30th ordinance 
company.  His military occupational specialty from 1967 to 
1968 had been a maintenance and operations officer.  The 
record relays the veteran's report that the missile sites had 
been regulatory defoliated with chemicals, and that he did 
not directly do the spraying himself.  The record notes that 
the veteran had been diagnosed as having diabetes mellitus 
earlier that year, and was on medication for that and for 
hypertension.  His recorded history indicates that he had 
been diagnosed as having both diabetes mellitus, type II, and 
essential hypertension in 2003.

On file is a November 2003 letter from the VA health care 
center in El Paso, Texas, informing the veteran that a review 
of his records indicated that he had been examined for 
possible after-effects of exposure to Agent Orange.  The 
letter went on to inform the veteran that diabetes mellitus, 
type 2, and essential hypertension, were noted during the 
examination and that a record of his medical condition would 
be entered into the Agent Orange Registry.  

The veteran testified at a Board hearing in January 2006 that 
his greatest exposure was when he was assigned as operation 
officer of the 30th Ordinance Company in Seoul, Korea.  He 
said that he had run into some kind of chemical there that 
had been used on the foliage around the fence in the compound 
area.  He said he wasn't sure if he came in direct contact 
with it, but that during an inspection he found that the 
security guards 12-gauge shotguns had been completely 
corroded.  He said he served in Korea three times, but never 
made it to the DMZ (demilitarized zone) any of those times.  
He said he stayed in good health after getting out of service 
and didn't even go to a doctor.  He added that he was first 
diagnosed as having diabetes mellitus, type II, and 
hypertension approximately two and a half to three years ago.  
He remarked that he was taking medication for these 
disabilities and was also taking medication for Parkinson's 
disease.  He asserted that his hypertension was the result of 
his diabetes.  He also reported that he was receiving 
treatment for his claimed disabilities at the El Paso VA 
medical center.  

B.  Law and Regulations

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, including 
diabetes mellitus and hypertension, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Also, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service-connected.  38 C.F.R. 
§ 3.310(a).

The veteran's claim is partially based on the theory that 
service connection is warranted based on a special 
presumption for exposure to herbicide agents. Specifically, 
under the provisions of 38 C.F.R. § 3.309(e), if a veteran 
was exposed to an herbicide agent, including Agent Orange, 
during active military, naval, or air service and has a 
disease listed in 38 C.F.R. § 3.309(e), such disease shall be 
service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.  
These diseases include type II diabetes mellitus.

Further, according to 38 C.F.R. § 3.307(a)(6)(iii), a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam Era shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 (the "Vietnam Era").

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

1.  Diabetes Mellitus, Type II

As noted above, the veteran's service medical records are 
devoid of complaints or treatment related to diabetes 
mellitus and he had a negative sugar reading at his service 
retirement examination in February 1969.  The veteran does 
not dispute these findings and, in fact, testified in January 
2006 that he stayed in good physical health after service and 
didn't even go to a doctor.  He said at the hearing that he 
found out he had diabetes approximately 2 1/2 to 3 years 
earlier when he went to a VA medical facility for a stomach 
problem.  This is consistent with postservice medical records 
showing an initial diagnosis of diabetes mellitus in 2003.  

As a starting point, the evidence does not show that the 
veteran served or visited in the Republic of Vietnam within 
the meaning of VA regulation, and he does not contend 
otherwise.  Such evidence includes his DA Form 66 and DD Form 
214.  Based on this evidence, the presumptive regulations for 
Agent Orange exposure do not apply in this case.  See 38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309, 3.313.

The veteran's contention is that his postservice diagnosis of 
diabetes mellitus is related to exposure to herbicides during 
service in Korea.  He explained that nearby foliage, 
including at missile sites, had been regularly sprayed with 
chemicals and denied doing the spraying himself.  His DA Form 
66 shows that he served in Korea from August 1950 to August 
1951, July 1964 to July 1965, and February 1967 to March 
1968.  

According to a fact sheet distributed by the Veterans 
Benefits Administration (VBA) in September 2003, the 
Department of Defense has confirmed that Agent Orange was 
used along the DMZ from April 1968 through July 1969 to 
defoliate the fields of fire between the front line defensive 
positions and the south barrier fence.  The treated area was 
a strip of land 151 miles long and up to 350 yards wide from 
the fence to north of the "civilian control line."  There is 
no indication that the herbicide was sprayed in the DMZ 
itself.  Both the 2nd and 7th Infantry Divisions, United 
States Army, had units in the affected area at the time Agent 
Orange was being used.  Within the 7th Infantry Division, the 
units included the 1-17th Infantry, 2-17th Infantry, 1-73rd 
Armor, and 2-10th Cavalry.  Field artillery, signal, and 
engineer troops also were supplied as support personnel 
during the time of the confirmed use of Agent Orange.  The 
estimated number of exposed personnel is 12,056.

However, based on the veteran's service dates in Korea as 
recorded on his DA Form 66, he was not present in Korea 
during the period noted above.  Moreover, the veteran denied 
at the January 2006 hearing that he ever went to the DMZ 
while in Korea.  In short, there is simply no evidence that 
the veteran was ever exposed to herbicides while in Korea.  
In fact, a request to the National Personnel Records Center 
for information regarding the veteran's claimed exposure to 
Agent Orange revealed no records of exposure to herbicides.  
Furthermore, even assuming arguendo that the veteran had been 
exposed to an herbicide in service, there is no medical 
evidence relating the veteran's diabetes mellitus, type II, 
to any such exposure or to any other incident of service.  

The Board in no way disputes the veteran's belief that his 
presently claimed diabetes mellitus is related to service.  
However, his opinion in this regard, without a supportive 
opinion from a physician, does not constitute the requisite 
medical evidence necessary to establish service connection.  
This is because the veteran is a layman and without medical 
training or expertise, he is not competent to render an 
opinion on a medical matter.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"). 

The Board also emphasizes that a claim must be supported by 
evidence and sound medical principles, not just assertions.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In 
this case, there simply is no competent medical evidence that 
supports the appellant's assertions of a nexus between his 
active military service and his currently claimed diabetes 
mellitus, type II.

Inasmuch as there is no medical evidence showing that the 
veteran had diabetes mellitus either in service (see 38 
C.F.R. § 3.303(b)) or within the first post-service year (see 
38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307, 3.309), and no 
medical evidence relating this disability which was diagnosed 
many years after service, to service, the claim must be 
denied.  38 C.F.R. § 3.303(c).  In reaching this conclusion, 
the Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b).

2.  Hypertension

The veteran's service medical records are devoid of 
complaints or treatment for hypertension or high blood 
pressure.  In fact, a March 1964 service medical record entry 
notes that the veteran had no history of high blood pressure.  
Blood pressure readings in service ranged from 118 to 136 for 
systolic readings and 74 to 90 for diastolic readings.  At 
his retirement examination in February 1969, the veteran's 
blood pressure reading was 136(systolic)/84(diastolic).  The 
first postservice diagnosis of hypertension is not reflected 
in VA medical records until 2003.

The veteran's main assertion is that his diabetes mellitus 
caused his hypertension.  Notwithstanding the absence of 
medical evidence showing a nexus between the veteran's 
hypertension and diabetes mellitus, the veteran is not 
service-connected for diabetes mellitus.  Therefore, the 
provision of 38 C.F.R. § 3.310(a) regarding service 
connection for a disability proximately due to or the result 
of a service-connected disability is not applicable in this 
case.  There is also no basis for establishing service 
connection on a direct basis since there is no medical 
evidence showing a nexus between the veteran's hypertension, 
diagnosed many years after service, and service.  38 C.F.R. 
§ 3.303.  

Inasmuch as there is no medical evidence showing that the 
veteran had diabetes mellitus either in service (see 38 
C.F.R. § 3.303(b)) or within the first post-service year (see 
38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307, 3.309), and no 
medical evidence relating this disability diagnosed many 
years after service, to service, the claim must be denied.  
38 C.F.R. § 3.303(c).


ORDER

Service connection for diabetes mellitus, type II, is denied.

Service connection for hypertension is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


